Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Prior art fails to disclose a first set of air flow openings formed through the flexible material from the front surface to the rear surface, the first set of air flow openings arranged in vertical columns and arranged in a first plurality of horizontal rows, each opening in the first set of air flow openings having a first vertical height, the first set of air flow openings located in an upper air flow band; and a second set of air flow openings formed through the flexible material from the front surface to the rear surface, the second set of air flow openings arranged in the vertical columns and arranged in a second plurality of rows, each opening in the second set of air flow openings having a second vertical height, the second vertical height less than the first vertical height, the second set of air flow openings located in a lower air flow band immediately above the lower surface as claimed in claim 1; and first and second air flow openings formed through the flexible material now including a third set of air flow openings formed through the flexible material from the front surface to the rear surface, the third set of air flow openings arranged in the vertical columns in a third plurality of rows, the third set of air flow openings located between the first set of openings and the second set of openings, the openings in the third set of openings having varying heights, such that each opening in an uppermost row of the third plurality of rows has a greatest third set height, such that each opening in a lowermost row of the third plurality of rows has a least third set height and such that each opening in at least one row of the third plurality of rows between the uppermost row and the lowermost row has a height between the greatest third set height and the least third set height as claimed in claim 11.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA ANN BONIFAZI whose telephone number is (571)272-4737. The examiner can normally be reached Monday-Friday 8:30am -5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D. Glenn Dayoan can be reached on (571)272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MELISSA ANN BONIFAZI/Examiner, Art Unit 3612                                                                                                                                                                                                        /D Glenn Dayoan/Supervisory Patent Examiner, Art Unit 3612